
Exhibit (10)(c)(5)

 
EMPLOYMENT AGREEMENT

 
AGREEMENT, dated as of November 16th, 2007 (this “Agreement”), by and between
Alltel Corporation, a Delaware corporation (the “Company”), and C.J. Duvall,
Jr.(the “Executive”).
 
Section 1.  Certain Definitions.
 
(a)  “Affiliated Company” means any company controlled by, controlling or under
common control with the Company and “Affiliated Companies” means all such
companies.
 
(b) “Board” means the Board of Directors of the Company.
 
(c)  “Change of Control” means:
 
(1) the acquisition by any Person, other than the Sponsors, including any
“group” (as defined in section 13(d) of the Exchange Act), through one
transaction or a series of related transactions of 50% or more of the combined
voting power of the then outstanding voting securities of the Company;
 
(2) the merger, consolidation or similar transaction involving the Company or
its Affiliates as a result of which Persons who were shareholders of the Company
immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company, provided that any such transaction shall be deemed to
constitute a Change of Control unless such Persons own such interest in
substantially the same proportion as immediately prior to the transaction except
that any increase in proportionate ownership by the Sponsors shall be counted as
if it were continued ownership for purposes of this paragraph; or
 
(3) a shareholder vote approving the liquidation or dissolution of the Company.
 
(d) “Effective Date” means November 16th, 2007.
 
(e) “Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.
 
(f) “Sponsors” shall mean TPG Partners V, L.P., GS Capital Partners VI, L.P. and
their respective affiliates (as such term is defined in Rule 405 under the
Securities Act).
 
Section 2.  Employment Period.
 

--------------------------------------------------------------------------------


The Company hereby agrees to continue the Executive in its employ, subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”); provided, however, that, commencing on the date one year
after the date hereof, and on each annual anniversary of such date (such date
and each annual anniversary thereof, the “Renewal Date”), unless previously
terminated, the Employment Period shall be automatically extended so as to
terminate three years from such Renewal Date, unless, at least 90 days prior to
the Renewal Date, the Company or the Executive shall give written notice to the
other that the Employment Period shall not be so extended.  Following a Change
in Control which occurs after the Effective Date, if the second anniversary of
such Change in Control is later than the then ending date of the Employment
Period, the Employment Period shall be extended to the second anniversary of
such Change in Control.  The Employment Period shall terminate upon the
Executive's termination of employment for any reason.
 
Section 3.  Terms of Employment.
 
(a) Position, Duties.
 
(1) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the six month period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the office where the Executive was
employed immediately preceding the Effective Date or at any other location less
than 50 miles from such office.
 
(2) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
 


2

--------------------------------------------------------------------------------


 
(b)  Compensation.
 
(1) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (the “Annual Base Salary”) at an annual rate at least equal
to 12 times the highest monthly base salary paid or payable, including any base
salary that has been earned but deferred, to the Executive by the Company and
the Affiliated Companies in respect of the 6-month period immediately preceding
the month in which the Effective Date occurs. The Annual Base Salary shall be
paid at such intervals as the Company pays executive salaries generally. During
the Employment Period, the Annual Base Salary shall be reviewed at least
annually, beginning no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date. Any increase in the Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. The Annual Base Salary shall not be reduced
after any such increase and the term “Annual Base Salary” shall refer to the
Annual Base Salary as so increased.
 
(2) Short-Term Bonuses. In addition to the Annual Base Salary, the Executive
shall participate in, for each fiscal year ending during the Employment Period,
the annual cash bonus plan (the “Annual Bonus”) generally applicable to peer
executives of the Company and the Affiliated Companies, on substantially similar
terms and conditions (excluding permitted differences in the amount of the bonus
that may be earned), including, without limitation, participation in the Alltel
Corporation Special Annual Bonus Plan and the Alltel Corporation Performance
Incentive Compensation Plan, in each case, subject to the terms and conditions
thereof. Following a Change in Control occurring after the Effective Date, the
bonus opportunity under the Annual Bonus plan for the Executive shall not be
reduced from the bonus opportunity under the Annual Bonus plan in effect
immediately prior to the Change in Control.
 
(3) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies, and programs, in each case, applicable generally to peer executives of
the Company and the Affiliated Companies, but, with the exception of the
supplemental executive retirement plan (the "SERP") which will be terminated, in
no event shall such plans, practices, policies and programs provide the
Executive with equity incentive opportunities (measured with respect to both
regular and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 6-month period immediately preceding the Effective Date.
Following a Change in Control occurring after the Effective Date, the aggregate
level of benefits from savings and retirement plans that the Executive
participates in shall not be less than the aggregate level of benefits from
savings and retirement plans available to the Executive before the Change in
Control.
 
3

--------------------------------------------------------------------------------


(4) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 6-month period immediately preceding the Effective Date. Following a Change
in Control after the Effective Date, the aggregate level of benefits of welfare
benefit plans that the Executive participates in shall not be less than level of
benefits of welfare benefit plans available to the Executive before the Change
in Control.  Notwithstanding the foregoing, an amount in cash equal to the value
of the health benefits under the Company’s Supplement Executive Retirement Plan
shall be paid to the Executive as soon as practicable (but not more than 20
days) after a termination of the Executive’s employment, the amount of such
payment to be determined based on the methodology set forth on Exhibit B hereto
and based on the assumption that such health benefits would commence following
the cessation of coverage under the Company’s health plan for active employees
and the Benefit Continuation Period (if any).
 
(5) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 6-month period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to peer executives of the Company and the
Affiliated Companies.
 
(6) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits (including, without limitation, secretarial and
administrative support, office space, paid time off, holiday, sick-leave and
other similar benefits, consistent with the plans, practices, programs and
policies of the Company and the Affiliated Companies in effect for the Executive
immediately prior to the Effective Date.
 
Section 4.  Termination of Employment.
 
(a) Death or Disability. The Executive’s employment shall terminate
automatically if the Executive dies during the Employment Period. If the Company
determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice in accordance with Section 11(b) of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the
 
4

--------------------------------------------------------------------------------


Executive shall not have returned to full-time performance of the Executive's
duties. “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness that is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.
 
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:
 
(i)            the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Company or any Affiliated Company (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company that specifically identifies
the manner in which the Board or the Chief Executive Officer of the Company
believes that the Executive has not substantially performed the Executive’s
duties, or
 
(ii)            the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
 
For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
based upon the advice of counsel for the Company or (C) given by specific
instruction of the Employee’s direct superior, shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the board, the
Executive is guilty of the conduct described in this Section 4(b), and
specifying the particulars thereof in detail.
 
 (c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. “Good
Reason” means, without the Executive’s prior written consent:
 
5

--------------------------------------------------------------------------------


(i) a material diminution in the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a); or
 
(ii) any failure by the Company to comply with any of the provisions of Section
3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; or
 
(iii) a relocation of a Participant’s primary work location more than 50 miles
from the Participant’s work location immediately prior to the Effective Date;
 
provided that, within ninety days following the Executive becoming aware of the
occurrence of any of the events set forth herein (other than the events
described in clause (iv) above, the Executive shall have delivered written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Executive’s right to terminate his employment for Good Reason,
and the Company shall not have cured such circumstances within twenty days
following the Company’s receipt of such notice.  The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (i) through (iii) shall not affect the Executive’s ability to terminate
employment for Good Reason.
 
(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.
 
(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, (which date shall not be more than 30
days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
 
6

--------------------------------------------------------------------------------


The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination.”
 
Section 5.  Obligations of the Company upon Termination.
 
(a)  Certain Terminations After a Change in Control.  If during the Employment
Period and during the two-year period after a Change in Control occurring after
the Effective Date, or in contemplation thereof, the Company terminates the
Executive’s employment other than for Cause (and other than as a result of the
Executive’s Disability) or the Executive terminates his employment for Good
Reason:
 
(1) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 5(f) below, the sum of the
following amounts (the “Change in Control Severance”):
 
(A) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) any accrued paid vacation,
sick leave, sabbatical, holiday and other paid-time off to the extent not
theretofore paid (the sum of the amounts described in subclauses (i) and (ii)
above, the “Earned Pay”), (iii) notwithstanding any provision of any Annual
Bonus plan, including, without limitation, any provision of any such plan
requiring continued employment after a completed fiscal year, the amount of any
incentive compensation under any such plan that has been earned by the Executive
for a completed fiscal year preceding the Date of Termination, but has not yet
been paid to the Executive (the sum of the amounts described in subclauses (i),
(ii) and (iii), the “Accrued Obligations”) and (iv) the product of (a) the
highest Annual Bonus amount earned by the Executive (excluding any bonus
designated as a “stretch bonus” by the Company contemporaneous with the time
that it is announced to the Executive) for any of the three years preceding the
year in which occurs the Date of Termination (the “Reference Bonus”) and (b) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365 (such product, the “Pro Rata Bonus”); and
 
(B) the amount equal to the product of (i) three and (ii) the sum of the
Executive’s Annual Base Salary and the Reference Bonus; and
 
(2) for three years after the Executive’s Date of Termination (the “Benefit
Continuation Period”), the Company shall continue benefits to the Executive
and/or the Executive’s family at least equal to, and at the same cost to the
Executive and/or the Executive’s family (which in the case of any health
benefits provided hereunder shall be determined on an after-tax basis), as those
that would have been provided to them in
 
7

--------------------------------------------------------------------------------


accordance with the plans, programs, practices and policies described in Section
3(b)(4) hereof if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to peer executives of the Company and the Affiliated Companies and their
families; provided, however, that, the health care benefits provided during the
Benefit Continuation Period shall be provided in such a manner that such
benefits (and the costs and premiums thereof) are excluded from the Executive’s
income for federal income tax purposes and, if the Company reasonably determines
that providing continued coverage under one or more of its health care benefit
plans contemplated herein could be taxable to the Executive, the Company shall
provide such benefits at the level required hereby through the purchase of
individual insurance coverage; provided, further, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan, and such other benefits shall not be provided by the Company,
during such applicable period of eligibility. The Executive’s entitlement to
COBRA continuation coverage under Section 4980B of the Code (“COBRA Coverage”)
shall not be offset by the provision of benefits under this Section 5(a)(2) and
the period of COBRA Coverage shall commence at the end of the Benefit
Continuation Period. For purposes of determining eligibility (but not the time
of commencement of benefits) of the Executive for retiree benefits pursuant to
such plans, practices, programs and policies, the Executive shall be considered
to have remained employed until the end of the Benefit Continuation Period and
to have retired on the last day of such period.
 
(b)  Certain Terminations More than Three Years After the Effective Date.  If
during the Employment Period, other than during the three-year period after the
Effective Date and other than under circumstances entitling the Executive to the
Change in Control Severance benefits, the Company terminates the Executive’s
employment other than for Cause (and other than as a result of the Executive’s
Disability) or the Executive terminates his employment for Good Reason:
 
(1) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 5(f) below, the sum of the
following amounts:
 
(A) the Accrued Obligations and the Pro Rata Bonus; and
 
(B)  an amount equal the product of (i) the greater of (a) one and (b) the
numbers of years remaining in the Employment Period (computed to a fraction of a
year based on complete calendar months remaining in the Employment Period
without regard to such termination) (the “Severance Period”) and (ii) the sum of
the Executive’s Annual Base Salary and the Reference Bonus; and
 
(2) the Company provide the Executive with the benefits described in paragraph
5(a)(2) above, provided that the Benefit Continuation Period shall be the
Severance Period.(c) Death,
 
8

--------------------------------------------------------------------------------


Disability and Other than for Good Reason. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability or by the Executive
without Good Reason, during the Employment Period, the Company shall provide the
Executive (or his estate or beneficiaries) with the Accrued Obligations, and
shall have no other severance obligations under this Agreement. The Accrued
Obligations shall be paid in a lump sum in cash within 30 days of the Date of
Termination.
 
(e) Cause.  If the Executive’s employment is terminated for Cause during the
Employment Period, the Company shall provide the Executive with the Executive’s
Earned Pay through the Date of Termination and shall have no other severance
obligations under this Agreement.
 
(f) Notwithstanding the foregoing provisions of this Section 5, in the event
that the Executive is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”) cash
amounts that would otherwise be payable or provided under this Section 5 during
the six-month period immediately following the Date of Termination (other than
the Accrued Obligations) shall instead be paid, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”), on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A (the “Delayed Payment Date”).
 
(g) In the event of a termination of Executive’s employment giving rise to
rights under Sections 5(a) or 5(b), each of the Executive and the Company agree
to execute a mutual general release of claims and non-disparagement agreement,
in the form attached hereto as Exhibit A (the “Release”). The obligations of the
Company pursuant to Section 5(a) and (b) hereof (other than the Accrued
Obligations) are subject to the execution by the Executive of the Release within
30 days of the Executive’s receipt of the executed release from the Company,
which shall be provided to the Executive within 30 days of the Date of
Termination.   In the event that the Executive does not so receive the executed
Release from the Company within such period, the Executive’s obligation to
execute such release as a precondition to receiving the benefits under Sections
5(a) or (b) as applicable, shall cease.
 
Section 6.  Non-exclusivity of Rights.
 
Nothing in Section 5 hererof or elsewhere in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement. Without limiting the generality of the
 
9

--------------------------------------------------------------------------------


foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under any compensation and benefits
plans, programs or arrangements of the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to Section
5(a) or (b) of this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and the Affiliated Companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.
 
Section 7.  Full Settlement.
 
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment. The Company
agrees to pay as incurred (within 10 days following the Company's receipt of an
invoice from the Executive) at any time from the Effective Date through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date), to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, Interest;
provided, however, that the Executive shall be required to return (within 10
days following the Executive’s receipt of demand therefore from the Company) all
such payments, plus Interest from the date on which each such payment was made
through the date on which such payment is returned to the Company if the
Executive does not prevail in respect of at least one material claim (whether
Executive is prosecuting or defending such claim) in such contest.  In the event
that, following the termination of the Employment Period, at the time at which
an amount would be payable to the Executive pursuant to this Agreement the
Executive has a contractual obligation to pay money to the Company, the Company
shall be entitled to offset such obligation against the amount otherwise
required to be paid by the Company hereunder.
 
Section 8.  Certain Additional Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding and subject to
Section 11(f), in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any
 
10

--------------------------------------------------------------------------------


interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes and penalties imposed
pursuant to Section 409A, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments; provided, however,
that the obligations to the Executive pursuant to this Section 8 shall be
subject to the Executive taking all steps reasonably requested by the Company in
order to qualify for the exemption from the Excise Tax for privately-held
companies, if available, including without limitation waiver of any Payments
subject to shareholder approval in a manner that is consistent with customary
practices. The Company’s obligation to make Gross-Up Payments under this Section
8 shall not be conditioned upon the Executive’s termination of employment.
 
(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by Ernst & Young LLP, or such
other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 8(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
 
11

--------------------------------------------------------------------------------


(1) give the Company any information reasonably requested by the Company
relating to such claim,
 
(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(3) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(4) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine;  provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company's complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with
 
12

--------------------------------------------------------------------------------


respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then the amount of such payment shall offset, to
the extent thereof, the amount of Gross-Up Payment required to be paid.
 
(e) Any Gross-Up Payment, as determined pursuant to this Section 8, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
8(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved.  Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
 
(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.
 
(i)  “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
(ii) A “Payment” shall mean any payment, benefit or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code),
including but not limited to accelerated vesting of compensatory awards, to or
for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise.
 
Section 9.  Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
 
(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or the Affiliated Companies, and their respective businesses, which
information, knowledge or data shall have been obtained by the Executive during
the Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those persons designated by the Company. In no event shall an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.
 
13

--------------------------------------------------------------------------------


(b) In consideration for the payments to be made to the Executive under the
Prior Agreement (as defined below) and the Alltel Corporation Supplemental
Executive Retirement Plan and the vesting of the Executive's equity compensation
awards in connection with the transactions contemplated by the Agreement and
Plan of Merger among Alltel Corporation, Atlantis Holdings LLC and Atlantis
Merger Sub, Inc. dated May 20, 2007, the Executive and the Company agree that
the Company would likely suffer significant harm from the Executive’s competing
with the Company during the Employment Period and for a reasonable period of
time thereafter.  Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of two (2) years following the termination of
the Employment Period for any reason, directly or indirectly, become employed
by, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 5% of the
outstanding voting shares of any publicly held company) of the Business for any
Person (whether or not for compensation) that is engaged in, or otherwise
competes with the Business; provided, however, that the restrictions of this
paragraph 9(b) do not apply following the termination of the Employment Period
by the Company without Cause or by the Executive for Good Reason, except that in
the event of any such termination that occurs more than three years after the
Effective Date, such restrictions shall apply unless the Executive elects to
forego the benefits under paragraphs (5)(a) or (b) hereof, as applicable, to
which he would otherwise be entitled in respect of such termination.  For
purposes of this Agreement, the “Business” shall mean wireless communications
carriers operating within the United States.
 
(c) The Executive hereby agrees that upon the termination of the Employment
Period, he shall not take, without the prior written consent of the Company, any
business plans, contact lists, strategic plans or reports or other document (in
whatever form) of the Company or any of its affiliates, which is of a
confidential nature relating to the Company or its affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.
 
(d) During the Employment Period and for two (2) years thereafter, the Executive
hereby agrees not to, directly or indirectly, solicit or assist any other person
or entity in soliciting any employee of the Company or any of its affiliates to
perform services for any entity (other than the Company or its affiliates),
attempt to induce any such employee to leave the employ of the Company or its
affiliates, or hire or engage on behalf of himself or any other Person (as
defined below) any employee of the Company or anyone who was employed by the
Company during the six-month period preceding such hiring or engagement;
provided, however, that the restrictions of this paragraph 9(e) shall not apply
following the termination of the Employment Period by the Company without Cause
or by the Executive for Good Reason, except that in the event of any such
termination that occurs more than three years after the Effective Date, such
restrictions shall apply unless the Executive elects to forego the benefits
under paragraphs (5)(a) or (b) hereof, as applicable, to which he would
otherwise be entitled in respect of such termination.  An individual’s response
to a broad and general advertisement or solicitation not specifically targeting
or intending to target employees of the Company, its subsidiaries or any of
affiliates shall not be deemed a violation of this Section 9(e).
 
14

--------------------------------------------------------------------------------


(e) The parties hereto hereby declare that it is impossible to measure in money
the damages which will accrue to the Company by reason of a failure by the
Executive to perform any of his obligations under this Agreement and, in
particular, under this Section 9. Accordingly, if the Company institutes any
action or proceeding to enforce the provisions hereof, to the extent permitted
by applicable law (including, but not limited to, injunctive relief) the
Executive hereby waives the claim or defense that the Company has an adequate
remedy at law, and the Executive shall not urge in any such action or proceeding
the claim or defense that any such remedy at law exists.
 
Section 10.  Successors.
 
(a) This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
Section 11.  Miscellaneous.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
if to the Executive:
 
                        At the most recent address on file at the Company.
 
if to the Company:
 
15

--------------------------------------------------------------------------------


ALLTEL Corporation
 
One Allied Drive
 
Little Rock, Arkansas 72202
 
Attention: General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
 
(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(i) through 4(c)(iv), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
 
(f) The Executive and the Company acknowledge that, except as provided in
Section 5(a) hereof, the Executive shall not be entitled to benefits in the
nature of severance pay upon a termination of the Executive's employment by the
Company without Cause or by the Executive for Good Reason during the three years
after the Effective Date, except that the Executive shall be entitled to the
Accrued Obligations. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof, provided, however, that
notwithstanding any provision of this Agreement to the contrary, including
Section 8 of this Agreement, (i) Section 8 of the Employment Agreement by and
between the Executive and the Company dated as of [  ] (the “Prior Agreement”)
shall survive in its entirety with respect to the transactions contemplated by
the Agreement and Plan of Merger among Alltel Corporation, Atlantis Holdings LLC
and Atlantis Merger Sub, Inc. dated May 20, 2007, provided that Section 8 of the
Prior Agreement shall be modified by Section 8(e) hereof and (ii) the third
sentence of Section 7 of the Prior Agreement shall survive in its entirety with
respect to payments and benefits under the Prior Agreement from the Effective
Date through the Executive’s remaining lifetime (or, if longer, through the 20th
anniversary of the Effective Date).
 
(g) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A
 
16

--------------------------------------------------------------------------------


of the Code, so as to avoid the imposition of taxes and penalties on the
Executive pursuant to Section 409A of the Code.
 


 
[remainder of page intentionally left blank]
 

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 
ALLTEL CORPORATION
 
                                                                                                        
/s/ Scott T. Ford                                    
President and Chief Executive Officer


 
/s/ C.J. Duvall, Jr.                                  

 
C.J. DUVALL, JR.

 





18

 